Citation Nr: 0634128	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-00 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Evaluation of degenerative changes of the thoracolumbar spine 
with muscle strain, rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had verified service from December 1974 to July 
1977, and from June 1981 to November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California which, in pertinent part, granted service 
connection for degenerative changes of the thoracolumbar 
spine with muscle strain, and granted a 10 percent evaluation 
effective December 1, 1998.  The veteran disagreed with the 
assigned rating.  In a September 2002 rating decision, the RO 
determined that a 20 percent evaluation was warranted for the 
disability, effective November 14, 2000.

The veteran testified before a Decision Review Officer at the 
RO in January 2003 and before the undersigned Veterans Law 
Judge in September 2005.  Transcripts of both hearings have 
been associated with the claims folder.

When the veteran's case was before the Board in October 2005, 
the Board denied a higher rating for the period from December 
1, 1998 to November 13, 2000.  The issue of evaluation of the 
disability subsequent to November 13, 2000 was remanded for 
additional development.  Therefore, the decision below will 
address whether a higher evaluation is warranted for the 
period subsequent to November 13, 2000.


FINDING OF FACT

Lumbosacral strain is manifested by pain, stiffness, spasm, 
and moderate limitation of motion; remaining functional 
flexion is greater than 30 degrees.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative changes of the thoracolumbar spine with muscle 
strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 
(before and after September 23, 2002) and 5237, 5242, 5243 
(after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case the veteran's claim was received in March 
1999, before the enactment of the VCAA.  

A letter dated in January 2002 indicated that the veteran 
should identify evidence in support of his claim.  A January 
2003 letter discussed the evidence already of record.  

A November 2005 letter from the appeals management center 
indicated that an examination had been requested at the VA 
facility nearest the veteran.  He was instructed to inform VA 
of any evidence that had not been previously considered.  The 
evidence already of record was indicated.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected degenerative changes of the 
thoracolumbar spine with muscle strain.  However, the Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  

A VA examination was conducted in June 1999.  The examiner 
noted chronic lumbosacral strain, mostly in the mid lumbar 
region.  The veteran reported that his back problems had 
existed for 10 years.  He indicated that he could jog two 
miles, and that his back complaints were not a significant 
problem.  On physical examination, flexion was to 100 
degrees, extension was to 25 degrees with 1+ pain, right 
lateral extension was to 20 degrees, and left lateral 
extension was to 30 degrees.  X-rays indicated mild anterior 
productive changes of the thoracic spine and mild dorsal 
kyphosis.  The diagnosis was nonradicular mechanical low back 
strain. 

On X-ray examination of the veteran's lumbar spine in April 
2000, mild degenerative changes of the spine and sacroiliac 
joints were assessed.  

A VA examination was carried out in January 2002.  The 
veteran reported that his back disability interfered with his 
work as a waste management collector, to include an inability 
to lift more than 50 pounds and limitation in bending and 
stooping.  He stated that his back started bothering him in 
service and that it had gotten progressively worse.  He 
indicated that he could no longer engage in sports, as he 
used to.  He endorsed daily pain with weakness, stiffness, 
fatigability, and lack of endurance.  He denied flareups.  
The examiner noted that the only treatment was ibuprofen 
daily.  He indicated that the veteran wore a brace when he 
worked.  Physical examination revealed forward flexion to 70 
degrees, extension to 10 degrees, lateral flexion to 10 
degrees on the left and 20 degrees on the right, and rotation 
to 20 degrees bilaterally.  Mild to moderate muscle spasm was 
noted.  X-rays indicated degenerative disc disease at L4-5.  
Disc space was narrow and mild anterior productive change and 
mild vacuum phenomenon was suspected.  There was no 
spondylosis or spondylolisthesis.  There was sclerosis of 
both upper sacroiliac joints compatible with mild bilateral 
sacroilitis.  Sclerosis was also suspected at the inferior 
margins of the right sacroiliac joint.  The examiner 
concluded that there was no objective evidence of painful 
motion, weakness, or tenderness.  There were no postural 
abnormalities or fixed deformities.  There were no 
neurological abnormalities.  The diagnosis was lumbar 
degenerative joint disease.

At his January 2003 hearing, the veteran testified that he 
had sharp pain in his back every now and then.  He stated 
that he used to run and lift weights but that he had to limit 
himself due to his back disability.  He indicated that he had 
back spasms four or five times per month.  He reported that 
after retirement from the military, he worked as in security 
and as a bus driver, then for a waste management company.  He 
stated that he used a back brace as directed by his employer.  

In January 2003, the veteran complained that Motrin no longer 
provided adequate pain relief.  He noted that his pain was 
most severe in the morning and that it improved as he moved 
around.  

On VA examination in January 2003, the veteran reported that 
he had last worked in September 2003, prior to surgery on his 
left knee.  He indicated that he had nearly constant back 
pain that was aggravated by bending and lifting.  On physical 
examination, the veteran stood erect.  There was no evidence 
of muscle spasm or swelling, but the general area of the 
thoracolumbar spine was tender to direct pressure.  The 
veteran demonstrated several degrees of hyperextension at the 
thoracolumbar level, and in forward flexion, the spine 
flattened out.  The veteran had normal motion of the upper 
thoracic spine.  At that level, flexion was to 10 degrees.  
There was no scoliosis, kyphosis, or lordosis.  The veteran 
had no complaints related to the lower extremities aside from 
his knees.  The diagnosis was chronic, nonspecific, 
musculoligamentous strain of the thoracolumbar level.  X-rays 
revealed mild dorsal kyphosis and anterolateral productive 
changes of the lower-mid thoracic spine.  The examiner 
concluded that the veteran had some degree of chronic 
disability and functional impairment related to the 
difficulty, especially with regards to activities requiring 
repeated bending, heavy lifting, and prolonged standing or 
walking.  He indicated that the impairment was based on pain.  
He noted that there would appear to be secondary weakness and 
fatigability.

The veteran underwent physical therapy in March 2003, to 
include exercises and the use of transcutaneous electronic 
nerve stimulation (TENS).

In September 2003 the veteran reported that he experienced a 
tingling feeling in his low back two to three times per day 
and that it was alleviated by stretching.  He also reported 
that he had shooting pain down his left thigh down to his 
feet.  He reported that he sometimes had spasms at night 
which woke him up.

An additional VA examination was carried out in October 2003.  
The veteran reported that he took Motrin.  He stated that his 
symptoms were worse in the morning and that he had pain with 
weather changes.  He indicated that his symptoms had been 
alleviated in the past by physical therapy.  The examiner 
noted that the January 2003 X-rays had revealed degenerative 
joint disease at T6 through T9 and some narrowing of C6 and 
C7.  The veteran specifically denied any radicular symptoms.  
He endorsed easy fatigability with bending, stooping, 
lifting, squatting, and some associated weakness but no focal 
neurologic deficit.  He denied instability and 
incoordination.  Physical examination revealed flexion to 45 
degrees, extension to 10 degrees, rotation to 40 degrees and 
lateral flexion to 20 degrees.  Motor examination was 5/5 in 
all muscle groups of the lower extremities.  Sensory 
examination was within normal limits in all dermatomal 
distributions.  Straight leg raising was negative at 60 
degrees.  The veteran had positive tenderness to percussion 
and palpation centered over the lumbosacral spinal junction.  
The diagnosis was thoracolumbar spine degenerative disc 
disease, primarily centered at T6 through T9 and L4 and L5, 
with chronic spasm.  The examiner concluded that the 
disability caused mild to moderate functional impairment.

At his September 2005 hearing, the veteran testified that he 
had problems with his mid and low back.  He stated that he  
used his TENS machine three to four times per week.  He 
indicated that he worked for a security firm, where he sat 
and watched a security camera.  He stated that he could sit 
for one or two hours before he got stiff and had to move 
around.  

On VA examination in November 2005, the veteran indicated 
that he rode a stationary bicycle three times per week and 
performed regular stretching.  He stated that he performed no 
other exercise.  He reported that he took Motrin twice per 
day.  The examiner noted that the veteran's most recent 
physical therapy was in May 2003.  The veteran denied any 
focal neurologic deficit, as well as motor or sensory loss in 
either lower extremity.  He denied changes in bowel or 
bladder habits.  Physical examination revealed flexion to 45 
degrees, extension to 10 degrees, rotation to 20 degrees, and 
lateral flexion to 20 degrees, all after repeated motion.  
There was no change with respect to instability, 
incoordination, weakness, or fatigability after repeated 
motion.  There was no significant recurrent spasm on forward 
bending.  The lateral spine motion did not change with 
repetitive motion, and there was no positive Goldthwait sign.  
Neurologic examination revealed 1+ reflexes at the patellar 
tendon and 1+ at the Achilles tendon.  Motor strength was 5/5 
in all groups of both lower extremities, and sensation was 
intact to light touch in all dermatomal distributions.  
Straight leg raising was negative to 70 degrees bilaterally, 
with only occasional pain in the lumbar spine.  Deep 
percussion and palpation did not elicit any significant 
increase in pain.  There was no significant loss of lordosis.  
There was no scoliosis or other abnormality.  X-rays revealed 
multilevel intervertebral disc space narrowing of a mild to 
moderate degree in the thoracic spine and multilevel 
degenerative disc disease in the lumbar spine manifested by 
disc space narrowing of a moderate degree in the lumbar 
spine.  The diagnosis was thoracolumbar spine degenerative 
disc disease involving T6 through T9 and L4 and L5.  The 
examiner concluded that the disability caused moderate 
functional impairment.  He noted that the thoracolumbar spine 
range of motion and joint function was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  He opined that the sum total of 
the veteran's orthopedic conditions would prevent him from 
doing any high demand physical work such as construction or 
heavy lifting, but that he should be able to find employment 
in administrative or sedentary type jobs.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, the regulations provided a 30 
percent evaluation for unfavorable ankylosis of the dorsal 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5288.  Ankylosis 
of the lumbar spine was evaluated as 40 percent disabling 
where it was favorable and as 50 percent disabling where it 
was unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289.

Limitation of motion of the dorsal spine warranted a 
noncompensable evaluation if it was slight, and a 10 percent 
evaluation if it was moderate or severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291.

The regulations provided a 10 percent rating for slight 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code 5295 provided a 10 percent 
evaluation for lumbosacral strain with characteristic pain on 
motion.  Where there is muscle spasm on extreme forward 
bending and loss of lateral motion in a standing position, a 
20 percent rating was provided.  A 40 percent rating was 
warranted for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater that 60 
degrees but not greater that 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

The veteran's back disability is evaluated as 20 percent 
disabling under the diagnostic criteria for lumbosacral 
strain.  Such an evaluation contemplates muscle spasm on 
extreme forward bending and loss of lateral motion in a 
standing position.  
In order to warrant a higher rating, the evidence must 
demonstrate severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
The record demonstrates that there is no significant 
recurrent spasm on forward bending, and that lateral spine 
motion doe not change with repetitive motion.  There is no 
positive Goldthwait's sign.  The November 2005 VA examiner 
indicated that the veteran's thoracolumbar spine range of 
motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance.  The evidence demonstrates 
that the criteria for a higher rating under this diagnostic 
code have not been met.  

There being no evidence of ankylosis, diagnostic codes 5288 
and 5289 are inapplicable.  Moreover, application of the 
criteria for limitation of motion does not result in a higher 
evaluation.  In this regard the Board notes that the maximum 
evaluation for limitation of motion of the dorsal (thoracic) 
spine is 10 percent.  Moreover, the evidence does not 
establish that the veteran suffers from severe limitation of 
motion of the lumbar spine that would warrant an evaluation 
of 40 percent under the appropriate criteria.  

Under the new, general rating formula, an evaluation in 
excess of 20 percent is also unavailable.  At worst, forward 
flexion of the veteran's thoracolumbar spine has been 45, and 
the combined range of motion of his thoracolumbar spine has 
been 135.  Those figures are contemplated by the criteria for 
a 20 percent evaluation.  A higher rating under the new, 
general rating formula requires the presence of forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  Such 
limitation is not shown, and as noted above, there is no 
evidence of ankylosis. 

More specifically, the Board accepts that the veteran has 
functional impairment, pain, and pain on motion.  See DeLuca, 
supra.  The Board also finds the veteran's own reports of 
symptomatology to be credible.  However, neither the lay nor 
medical evidence reflects the functional equivalent of severe 
limitation of motion or the functional equivalent of 
limitation of flexion to 30 degrees or less.  Although there 
are disc space changes, such changes do not reflect greater 
disability or establish neurologic dysfunction warranting a 
separate evaluation.  

The Board notes that the veteran is competent to report that 
his disability is worse.  However, he is not a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Rather, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 20 percent for degenerative changes 
of the thoracolumbar spine with muscle strain is not 
warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative changes of the thoracolumbar spine with muscle 
strain is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


